DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 8/25/2022 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 


Terminal Disclaimer

The terminal disclaimer filed on 8/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted from application numbers 17/514,388; 16/719,308; and 16/719,186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Replace claims 1 and claim 12 with the following listing of claim 1 and claim 12. 
	1. (Currently Amended) A polymer resin composition having permanent antimicrobial properties comprising:
a polymer;
less than 2500 ppm of zinc dispersed within the polymer resin composition;
less than 1000 ppm of phosphorus;
wherein the weight ratio of the zinc to the phosphorus:
ranges from 3.0:1 to 30:1; or
is less than 0.5: 1.


12. (Currently Amended) Antimicrobial fibers having permanent antimicrobial properties
comprising:
a polymer;
less than 2500 ppm of zinc dispersed within the polymer, and
less than 1000 ppm of phosphorus;
wherein the weight ratio of the zinc to the phosphorus:
ranges from 3.0:1 to 30:1; or
is less than 0.5:1; and
wherein the denier of the antimicrobial fiber is less than 12 dpf, and
wherein the fibers have a diameter less than 15 microns.




Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Osborn”, for the following reasons:
Osborn does not suggest alone, or in combination, the claimed polymer resin composition wherein the weight ratio of zinc to phosphorus is within the claimed amounts. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 

The present claims are allowable over the closest prior art, herein “Konagaya”, for the following reasons:
Konagaya does not suggest alone, or in combination, the claimed polymer resin composition wherein the weight ratio of zinc to phosphorus is within the claimed amounts. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764